                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:18CR53

          vs.
                                                     FINAL ORDER OF FORFEITURE
DEBORAH SCHARF,

                     Defendant.


       This matter is before the Court upon the United States= Motion for Final Order of

Forfeiture, ECF No. 35. The Court has reviewed the record in this case and, being duly

advised in the premises, finds as follows:

       1. On September 24, 2018, the Court entered a Preliminary Order of Forfeiture,

ECF No. 31, pursuant to the provisions of Title 21, United States Code, Sections 846 and

853 based upon the Defendant=s plea of guilty to Count I and the Forfeiture Allegation of

the Indictment filed herein.      By way of said Preliminary Order of Forfeiture, the

Defendant=s interest in $2,340.00 in United States currency was forfeited to the United

States.

       2. Notice of Criminal Forfeiture was posted on an official internet government

forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

September 25, 2018, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of Publication

was filed herein on November 27, 2018, ECF No. 34.

       3. The Court has been advised by the United States no Petitions have been filed.

From a review of the Court file, the Court finds no Petitions have been filed.
       4. The Plaintiff=s Motion for Final Order of Forfeiture will be granted.

       Accordingly,

       IT IS ORDERED:

       A. The Plaintiff=s Motion for Final Order of Forfeiture, ECF No. 35, is hereby

sustained.

       B.    All right, title and interest in and to the $2,340.00 in United States currency

held by any person or entity are hereby forever barred and foreclosed.

       C. The $2,340.00 in United States currency be, and the same hereby is, forfeited

to the United States of America.

       D. The United States is directed to dispose of said property in accordance with

law.

       Dated this 7th day of December, 2018.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                              2
